DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 04/15/2020.
Claims 1-18 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, and 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 2017/0295293) in view of Nakamura (US 2014/0160534).

Regarding claim 1, Oki teaches: An image inspection apparatus (fig. 3, image forming apparatus) comprising: 
an image scanning unit (fig. 3, image reading unit 30) to scan an image on a paper ([0113], The image reading unit 30 reads the sheet surface on which the image is formed in the image forming unit 20);  
an abnormality detector (fig. 3, image inspection unit 40) to inspect whether or not a printing result is normal based on the image scanned by the image scanning unit ([0115], The image inspection unit 40 detects abnormalities within the scan image by comparing the scan image generated by the image reading unit 30 with a normal image).

Oki does not explicitly teach: a storage unit to store information on an area to be inspected by the abnormality detector; and 
an area indicator to indicate the area to be inspected by the abnormality detector in the image scanned by the image scanning unit. 

However, Nakamura teaches: a storage unit (see fig. 2, diff. data storing unit 66) to store information on an area (see fig. 8, 0093-0095, the image is broken down to part1-part 9/area) to be inspected by the abnormality detector ([0109-0110], the quality index may be calculated by extracting a partial area from the image area corresponding to the print image data. Furthermore, the calculation and evaluation of the print image quality may not be performed when reading a printed sheet, but may be performed thereafter by temporarily saving the print image data); and   
an area indicator to indicate the area to be inspected by the abnormality detector in the image scanned by the image scanning unit (see fig. 8,[0110], In this case, the differential image data is stored in the differential data storing unit 66 together with necessary information such as areas to be used for evaluating a print image quality).  
 
The motivation for the combination is that Oki and Nakamura are in the same field of endeavor, namely image inspection.

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oki to include a storage unit to store information on an area to be inspected by the abnormality detector; and an area indicator to indicate the area to be inspected by the abnormality detector in the image scanned by the image scanning unit as taught by Nakamura. The motivation/suggestion would have been to further enhance/improve the image inspection apparatus since doing so would allow for the apparatus to save just the area that needs to be looked at that has abnormal detection therefore reducing the amount of memory needed to save the abnormality. 




Regarding claim 2, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 1, further comprising: an image processor to superimpose a graphic, indicating the area to be inspected or an area exempt from inspection, on an original image or the image scanned by the image scanning unit (Nakamura, [0109], In accordance with this configuration, it is possible to exclude, from quality index calculation, such an area which is known in advance as having no assured similarity or Oki, [0201], Specifically, the parameter setting unit 53 excludes the abnormalities evaluated as abnormalities not to be detected).  


Regarding claim 3, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 2, wherein the image processor superimposes a graphic, indicating the area to be inspected or the area exempt from inspection, on the same layer as the original image, and associates the superimposed image with the original image for a management purpose (Oki, [0178], In addition, the history generating unit 51 is also capable of determining one or more rectangular areas superimposed on the image area in which the defect is detected, as embedded areas for text. [0201], Specifically, the parameter setting unit 53 excludes the abnormalities evaluated as abnormalities not to be detected). 

Regarding claim 4, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 2, wherein the image processor, when superimposing the graphic indicating the area to be inspected on the original image, registers the graphic in a layer different from the original image (Oki, [0183], Incidentally, in the case of superimposition to the normal image, when each of the normal image and 

Regarding claim 5, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 3, wherein the area indicator switches displaying the original image and displaying an image obtained by superimposing a graphic, indicating the area to be inspected or the area exempt from inspection, on the original image (Oki, [0183], when each of the normal image and the image of only the image area in which the abnormality is detected is embedded as a different layer in the scan image, it is possible to switch the images to display, and it is easier to grasp the abnormality.). 

Regarding claim 6, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 2, wherein the area indicator displays the area to be inspected or the area exempt from inspection in a solid color, with respect to the image scanned by the image scanning unit (Oki, [0211, 0220]. The parameter setting unit 53 creates a list of either or both of pages in which the abnormalities finally determined are detected and normal pages in which the abnormalities finally determined are not detected (step S17). When the list is transmitted to the user terminal 2 by the communication unit 15, and the list is displayed by the display unit 205 in the user terminal 2 (step S34), the processing is ended). 

Regarding claim 7, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 2, wherein the area indicator displays a boundary line between the area to be inspected and the area exempt from inspection, with respect to the image scanned by the image scanning unit (Nakamura, see fig. 8, the boundary of the part 3, part 8 and part 9 are excluded from inspection. [0093-0094]). 



Regarding claim 9, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 1 further comprising: a display processor to create an image indicating the area to be inspected by the abnormality detector (Oki, [0211, 0220]. The parameter setting unit 53 creates a list of either or both of pages in which the abnormalities finally determined are detected and normal pages in which the abnormalities finally determined are not detected (step S17). When the list is transmitted to the user terminal 2 by the communication unit 15, and the list is displayed by the display unit 205 in the user terminal 2 (step S34), the processing is ended). 

Regarding claim 11, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 1 further comprising: a storage unit to store (Nakamura, fig. 66, data storing unit 66) information on the area to be inspected or an area exempt from inspection, along with the image scanned by the image scanning unit (Nakamura, [0110], In this case, the differential image data is stored in the differential data storing unit 66 together with necessary information such as areas to be used for evaluating a print image quality).  

Regarding claim 12, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 11, wherein the storage unit stores information on the area to be inspected or the area exempt from inspection in characters so as to be superimposed on the image scanned by the image scanning 

Regarding claim 13, Oki and Nakamura teach:  The image inspection apparatus as claimed in claim 11, wherein the storage unit stores an image scanned by the image scanning unit, and stores information on the area to be inspected or the area exempt from inspection in association with the image ((Nakamura, [0110], In this case, the differential image data is stored in the differential data storing unit 66 together with necessary information such as areas to be used for evaluating a print image quality). 


Regarding claim 14, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 1 further comprising: a corrector to correct the area to be inspected or an area exempt from inspection, which has abnormality detected by the abnormality detector (Nakamura, [0147], The data acquisition unit 62 then refers to the printed copy information to confirm whether or not the print job is a reprint job, i.e., whether or not the reprint flags is set in the printed copy information. If the print job is a reprint job, the baseline data is to be read. This step is performed only once just after reading the first page of the first copy for each print job.).





Claims 17 and 18 are rejected for reasons similar to claim 1 above.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 2017/0295293) in view of Nakamura (US 2014/0160534) and further in view of Kubota (US 2013/0321517).

Regarding claim 10, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 1.

However, Kubota teaches: further comprising: a trimmer (fig. 8A, trimmer unit) to generate an image obtained by trimming an area exempt from inspection from the image scanned by the image scanning unit ([0062], the result of the trimming cannot be inspected).  

The motivation for the combination is that Ok, Nakamura and Kubota are in the same field of endeavor, namely image inspection.

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oki and Nakamura to include further comprising: a trimmer to generate an image obtained by trimming an area exempt from inspection from the image scanned by the image scanning unit as taught by Kubota. The motivation/suggestion would have been to further enhance/improve the image inspection apparatus since doing so would allow for trimming an area that does not need to be inspected to be excluded from inspection. 


Regarding claim 15, Oki and Nakamura teach: The image inspection apparatus as claimed in claim 1.
Oki and Nakamura do not explicitly teach: wherein an/the area exempt from inspection by the abnormality detector includes an area to be trimmed from a recording medium having the image printed thereon.


The motivation for the combination is that Ok, Nakamura and Kubota are in the same field of endeavor, namely image inspection.

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oki and Nakamura to include wherein an/the area exempt from inspection by the abnormality detector includes an area to be trimmed from a recording medium having the image printed thereon as taught by Kubota. The motivation/suggestion would have been to further enhance/improve the image inspection apparatus since doing so would allow for trimming an area that does not need to be inspected to be excluded from inspection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW H LAM/
Primary Examiner, Art Unit 2675